07/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 20-0004


                                       PR 20-0004
                                                                            FILED
                                                                              JUL 2 Li 2020
                                                                            Bowen Greenwood
                                                                                           Court
                                                                          Clerk of Supreme
IN RE THE PETITION OF                                                        State of Montana
                                                                   ORDER
ELIZABETH THOMAS




      Elizabeth Thomas has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since April 2017.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at thirty hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this-Z-9 day ofJuly, 2020.

                                                 For the Court,